DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 7, 11, 16, 20, 24-25, 29, 32, 39-40, 42, 44, 51, 54-56, 60, and 62 are pending. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  In the final paragraph of the claim, “fourth” is misspelled as “forth”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, 11, 16, 20, 24-25, 29, 32, 39-40, 42, 44, 51, 54-56, 60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11351271 B2, issued 7 June 2022, published 17 March 2016, and filed 8 September 2015 (referred to as “US271”) in view of Jin et al. 2019 (Building an Inducible T7 RNA Polymerase/T7 Promoter Circuit in Synechocystis sp. PCC6803. ACS Synth. Biol. 8:655−660) (referred to as “Jin”).
For the purposes of examination, claim limitations reciting “optionally” are treated as not required, and instances of “and/or” are treated as only one of the limitations is required, unless the limitation is addressed. 
US271 is drawn to RNA-based logic circuits with RNA binding proteins (RBPs), aptamers, and small molecules and to using the circuits to regulate protein production. RNA molecules comprised of modified RNA are encoded on one or more RNA replicons, and small molecules are applied to post transcriptionally regulate the circuits. The system can be used to promote production of (C2 L29-31) a therapeutic protein or antigen, to (C3 L42) treat cancer, or (C74 L10) as a vaccine platform. The replicons (C3 L7-11) may be derived from alphaviruses e.g., Venezuelan equine encephalitis (VEE) virus or Sindbis virus (i.e., optional elements of Claim 20).
Note: The limitations of Claim 20 “wherein the one or more RNA replicons are alphavirus-derived replicons; and wherein the one or more alphavirus-derived replicons are Venezuelan equine encephalitis (VEE) virus-derived replicons or Sindbis virus-derived replicons” are optional. However, in the interest of compact prosecution, these optional limitations are examined. 
The replicons (C66 L45-47) are capable of persistently replicating own RNA and expressing proteins (i.e., an element of Claim 25).
US271 teaches (Col 8 L50-55) fusing a destabilization domain (DD, such as DDd or DDe, C90 L6-25) to an RNA molecule so the protein is degraded in the absence of a stabilizing small molecule (i.e., elements of Claim 1 and Claim 4). The small molecules may be (C3 L17-20) TMP or 4-OHT or (Fig 4A) Shield (i.e., optional elements of Claim 7 and of Claim 16). 
Note: The limitation of Claim 7 and Claim 16 “wherein the first small molecule and the second small molecule are selected from trimethoprim (TMP), 4-hydroxytamoxifen (4-OHT), or a Shield ligand” is optional. However, in the interest of compact prosecution, this optional limitation is examined. 
Since Claim 16 encompasses only the optional elements of Claim 11, namely third and fourth DDs and the specific small molecules, Claim 16 is itself fully optional. However, in the interest of compact prosecution, these optional limitations are examined.
A second RNA molecule (C27-28 L59-29) includes a sequence recognized by the DD-fused protein and a sequence encoding an output molecule. Sometimes the output molecule is a TetR-fused second protein and an aptamer that binds the TetR-fused second protein in the absence of tetracycline or (C75 L 61) doxycycline (i.e., elements of Claim 29 and of Claim 32). 
Note: The limitation of Claim 29 “optionally wherein the small molecule-regulatable RBP encoded by one or more effector sequences comprises an RNA binding protein that is modified by fusion to a small molecule-interacting domain” is optional. However, in the interest of compact prosecution, this optional limitation is examined. 
Since Claim 32 encompasses only the element of Claim 29 that is optional, namely the “small molecule-interacting domain”, Claim 32 is itself fully optional. However, in the interest of compact prosecution, this optional limitation is examined.
The output molecule can be (C28 L23-29) a protein such as a cell death protein or a nucleic acid molecule such as an RNA (i.e., an element of Claim 42). Figs 66 and 77 show that a nucleic acid molecule encoding an output sequence is operably linked to a subgenomic promoter (i.e., an element of Claim 25) and that the effector sequence is encoded on the replicon operably linked to a subgenomic promoter (i.e., an element of Claim 40). 
Note: The limitation of Claim 25 “wherein the one or more nucleic acid molecules encoding one or more output sequences are each operably linked to a subgenomic promoter” and the limitation of Claim 40 “wherein the effector sequences are each operably linked to a subgenomic promoter” are optional. However, in the interest of compact prosecution, these optional limitations are examined. 
These linked RNAs serve as switches that can be turned ON or OFF by applying the correct small molecule. The output is therefore “inducible” (i.e., an element of Claim 39). 
US271 (C107 L14-47) discloses that while OFF switches require only one DD-fused element, ON switches are more complex and require multiple regulatory elements. US271 teaches that (C8 L46-49) the synthetic RNA circuit is administered as a first replicon, and further administering a second replicon as ballast to control expression of a protein encoded by the first replicon.
The replicons (Fig. 66) contain the subunits (nsP1-nsP4) of viral RNA-dependent RNA polymerase (RdRp) which (C65 L15-22) mediates replication (i.e., elements of Claim 11 and Claim 24). C66 L7-23 teach that RdRp P1234 is comprised of the subunits nsP1, nsP2, nsP3, and nsP4, and that there is a stop codon between P123 and nsP4 so readthrough of the stop codon occurs 10% of the time which regulates the stoichiometry of the components of the RdRp, which in turn affects the kinetics of viral RNA replication. 
US271 does not teach a genetic circuit that can be controlled by directly regulating RdRp or its subunits. US271 does not teach fusing the DDs directly to the RdRp or to its subunits nsP2 or nsP3 (i.e., an element of Claim 1). 
However, Jin teaches these missing elements as discussed below. Jin is drawn to an inducible T7 RNA polymerase/T7 promoter circuit. Jin teaches (§Abstract, Figs 1 and 2) a genetic circuit containing a repressor that actively represses gene expression of t7RNAP, a phage RNA polymerase, unless a chemical inducer is present. When the chemical inducer is added to the system, the promoter is ON and t7RNAP is transcribed/translated and drives expression of GFP under the control of a T7 promoter. The t7RNAP (§Results and Discussion ¶3) was fused to a degradation tag to control its level of accumulation. The invention of Jin is a genetic circuit wherein the output molecule (GFP) is not expressed (i.e., the circuit is OFF) unless the chemical inducer is added to transcribe (and then translate) t7RNAP which then transcribes and translates the GFP (i.e., the chemical inducer turns on the circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the genetic circuit of US271 by adding the chemically-inducible t7RNA polymerase expression system of Jin for the benefit of regulating expression of RdRp using small molecules to directly regulate RNA polymerase and thereby controlling protein output from the genetic circuit. One would have been motivated to regulate RdRp (i.e., controlling circuit expression in the way of Jin) by fusing its subunits to DDs and controlling protein degradation/persistence with small molecules (US271) with a reasonable expectation of success because US271 taught that 1) viral RdRp is comprised of nsP1-nsP4; 2) viral RdRp mediates replication; and 3) that altering nsP1-nsP4 affects the stoichiometry of the components of the RdRp, which in turn affects the kinetics of viral RNA replication. Directly modulating RNA polymerase expression as Jin did would also facilitate generation of more complex multi-input circuits. 
This modification would have produced a replicon system like that of Claim 1 (i.e., “A genetic circuit for regulating responses of replicon RNA to small molecules, comprising a nonstructural protein (nsP) 2 and/or a nsP3, wherein nsP2 is modified by fusion to a first destabilization domain (DD) and/or nsP3 is modified by fusion to a second DDS”) before the filing date of the instant invention. 
Fusing multiple subunits (nsP1-nsP4) to DDs and stabilizing the DDs with small molecules would also be an obvious matter of routine experimentation for an ordinary artisan in order to determine the best configuration (i.e., which RdRp subunits should be degraded or permitted) for (C127 L30-35) the specific application(s) for which the invention is used. As discussed above, the specific small molecules and sources of DDd and DDe are taught by US271. Therefore the modification of US271 by Jin would have produced the limitations of Claim 7 (“claim 1, wherein the first DD and the second DD are stabilized in the presence of a first small molecule and a second small molecule, respectively; optionally wherein the first small molecule and the second small molecule are selected from trimethoprim (TMP), 4-hydroxytamoxifen (4-OHT), or a Shield ligand”); Claim 11 (“claim 1, wherein the genetic circuit further comprises a nsP1 and a nsP4; optionally wherein the nsP1 and/or the nsP4 are modified by fusion to a third DD and a fourth DD, respectively; optionally wherein the nsP1 and/or the nsP4 are modified by fusion to a third DD and a fourth DD, respectively; optionally wherein the third DD and the fourth DD are selected from an E. coli dihydrofolate reductase (DHFR)-derived destabilization domain (DDd), a human estrogen receptor ligand binding domain (DDe), and optionally wherein the first DD, second DD, third DD, and fourth DD, or any combination thereof, are each DDd, or DDe”); and the limitations of Claim 16 (“claim 11, wherein the third DD and the fourth DD are stabilized in the presence of a third small molecule and a fourth small molecule, respectively; optionally wherein the third small molecule and the fourth small molecule are selected from trimethoprim (TMP), 4-hydroxytamoxifen (4-OHT), or a Shield ligand”).
Note: The limitations of Claim 11 “optionally wherein the nsP1 and/or the nsP4 are modified by fusion to a third DD and a fourth DD, respectively; optionally wherein the third DD and the fourth DD are selected from an E. coli dihydrofolate reductase (DHFR)-derived destabilization domain (DDd), a human estrogen receptor ligand binding domain (DDe); and optionally wherein the first DD, second DD, third DD, and forth DD, or any combination thereof, are each DDd or DDe” are optional. However, in the interest of compact prosecution, these optional limitations are examined. 
Since Claim 16 encompasses only the optional elements of Claim 11, namely third and fourth DDs and the specific small molecules, Claim 16 is itself fully optional. However, in the interest of compact prosecution, these optional limitations are examined.
Since US271 encoded genetic circuits containing nsP1-nsP4 without DDs onto alphavirus-derived replicons, it would be obvious to encode the genetic circuit(s) containing the same proteins fused to DDs onto the same type of replicons. Therefore, the modification would have produced Claim 20 and its optional limitations (“claim 11, wherein the modified nsP2 and/or modified nsP3 are encoded on one or more RNA replicons; optionally wherein the nsP1 and the nsP4 are encoded on the one or more RNA replicons; optionally wherein the one or more RNA replicons are alphavirus-derived replicons; and optionally wherein the one or more alphavirus-derived replicons are Venezuelan equine encephalitis (VEE) virus-derived replicons or Sindbis virus-derived replicons”) before the filing date of the instant invention.
As discussed above (C66 L45-47 and C65 L15-22), the US271 replicons are self-replicating and contain RdRp comprised of nsP1-nsP4. Therefore, the modification of US271 with Jin would have produced Claim 24 (claim 20, wherein the one or more replicons are replicated by an RNA-dependent RNA polymerase (RdRp), wherein the RdRp comprises nsP1, nsP2, nsP3, and nsP4”) before the filing date of the instant invention. 
As described above, Fig. 66 and C107 L15-55 of US271 teach the repression enhancer TetR, which is operably linked to a promoter and is regulatable by small molecule doxycycline. In Fig. 66, TetR is encoded upstream of a sequence encoding an output sequence for a Fluc reporter whose translation can be controlled by binding of TetR-RE to TetR aptamers (TetR-Apt) from the second [promoter]. Although instant claims use different terminology, they describe the same elements as follows: the repression enhancer of US271 is the instant effector sequence; the Fluc reporter (C107) is the instant output sequence; the TetR sequence is the instant small molecule-regulatable RBP; and doxycycline is the instant small molecule. Therefore, the modification of US271 with Jin would have produced the limitations of Claim 25 including one of its optional limitations (“claim 24, wherein the one or more replicons further comprise one or more nucleic acid molecules encoding one or more output sequences, wherein the one or more nucleic acid molecules is operably linked to one or more promoters, wherein replication of the one or more replicons by RdRp also replicates the one or more output sequences; and optionally wherein the one or more nucleic acid molecules encoding one or more output sequences are each operably linked to a subgenomic promoter”); the limitations of Claim 29 and some of its optional limitations (“claim 25, wherein the expression of the one or more nucleic acid molecules encoding one or more output sequences is repressed by the expression of one or more effector sequences, wherein each effector sequence encodes a small molecule-regulatable RNA binding protein (RBP) and is operably linked to a promoter; optionally wherein the small molecule-regulatable RBP encoded by one or more effector sequences comprises an RNA binding protein that is modified by fusion to a small molecule-interacting domain”); and the limitations of Claim 32 (“claim 29, wherein the small molecule-interacting domain comprised by the small molecule-regulatable RBP encoded by one or more effector sequences is a fifth DD or tetracycline repressor (TetR);  and optionally wherein the fifth small molecule is doxycycline”). 
Note: As discussed above, since Claim 32 encompasses only the element of Claim 29 that is optional, namely the “small molecule-interacting domain”, Claim 32 is itself fully optional. However, in the interest of compact prosecution, this optional claim is examined.
Fig. 66 shows that expression of TetR was constitutive. Therefore the modification of US271 with Jin would have produced the limitation of Claim 39 (“claim 29, wherein the expression of each effector sequence is constitutive”). As discussed above, C8 L46-49 teach that complicated switches are encoded onto a replicon and more than one replicon may be necessary. Therefore, the modification of US271 with Jin would have produced the limitation of Claim 40 (“claim 29, wherein the effector sequences are each encoded on the one or more RNA replicons; optionally wherein the effector sequences are each operably linked to a subgenomic promoter”). As discussed above, US271 teaches that the circuit’s output molecule can be a protein such as an antigen for vaccine platform or a nucleic acid. Therefore, the modification of US271 with Jin would have produced the limitation of Claim 42 (“claim 29, wherein each output sequence is a protein, DNA, RNA, or miRNA; optionally wherein one or more output sequence is a protein, wherein the protein is an antigen that stimulates an immune response”). 
US271 Fig 2 shows the genetic circuit in a cell. Therefore, the modification of US271 with Jin would have produced a cell comprising the genetic circuit (i.e., the limitation of Claim 44, “A cell comprising the genetic circuit of claim 1”). 
Regarding method Claims 51, 54-56, 60, and 62, US271 is clear that the genetic circuits are intended for use in a human subject. C3 L42-45 describe using the circuits to treat cancer in a mammal. C74 L10 describes using the circuit as a vaccine platform and C75 L23 describes using TMP, an FDA-approved drug, to control the switch. C87 describes using the circuits in therapeutic applications and C96 describes using them for muscular dystrophy. It is obvious that properly using the circuits would entail administering the circuits themselves and then modulating switch activity with appropriate small molecules in order to control expression. Therefore, the modification of US271 with Jin plus routine experimentation would have produced the method of 1) administering the genetic circuits to a subject and 2) controlling expression of specific output sequences by administering small molecules corresponding to the desired DD-fusion protein (i.e., the limitations of Claim 51 including its optional limitations, “A method of expressing one or more output sequences in a subject, comprising: (a) administering an effective amount of the genetic circuit of claim 25 to the subject; and (b) controlling expression of one or more output sequences by administering a first small molecule and/or a second small molecule to the subject, wherein the genetic circuit comprises a nsP2 modified by fusion with a first degradation domain (DD) and/or a nsP3 modified by fusion with a second DD; and wherein the first small molecule and the second small molecule stabilize the modified nsP2 or modified nsP3, respectively) optionally wherein the genetic circuit further comprises a nsP1 modified by fusion with a third DD and/or a nsP4 modified by fusion with a fourth DD and a third small molecule and/or a fourth small molecule stabilizes the modified nsP1 or/or modified nsP4, respectively; optionally wherein the first DD, second DD, third DD, and fourth DD, or any combination thereof are selected from DDd, DDe, or DDf; and wherein the first small molecule, the second small molecule, the third small molecule, and/or the fourth small molecule is selected from trimethoprim (TMP), 4-hydroxytamoxifen (4-OHT), or a Shield ligand”); doing so in a human subject (i.e., the limitations of Claim 62 “claim 51, wherein the subject is a human”); and the method of administering the circuit containing the effector sequence encoding the small molecule-regulatable RBP, which could be TetR (i.e., the limitations of Claim 54, “claim 51, wherein the genetic circuit further comprises one or more effector sequences encoding one or more small molecule-regulatable RNA binding proteins (RBP), wherein one or more small molecule-regulatable RBP comprises an RNA binding protein modified by fusion to a small molecule-interacting domain”). 
US271 teaches (C160 L13-17) that the circuit can comprise a target site for a fifth miRNA molecule. Adding another target site to the circuit by adding a DD-fusion protein/small molecule switch instead of an miRNA switch would be obvious because both are ways to regulate expression. Therefore, the modification of US271 and Jin would have also produced the method of administering the small molecules corresponding to the small molecule-regulatable RBP, which could be doxycycline, to control expression as in US271 Fig. 66 (i.e., the limitations of Claim 55, “claim 54, further comprising a step of controlling expression of one or more output sequences by administering a fifth small molecule to the subject, wherein expression of one or more output sequences is derepressed in the presence of the fifth small molecule; and wherein the fifth small molecule derepresses expression of one or more output sequences by interacting with a small molecule-regulatable RBP encoded by one or more effector sequences”; and of Claim 56 including its optional elements, “claim 55, wherein the small molecule-interacting domain comprised by the small molecule-regulatable RBP encoded by one or more effector sequences is a fifth DD or tetracycline repressor (TetR); optionally wherein the fifth DD is selected from DDd, DDe, or DDf; and optionally wherein the fifth small molecule is selected from trimethoprim (TMP), 4- hydroxytamoxifen (4-OHT), Shield ligand, or doxycycline”). 
Regarding instant Claim 60, as discussed above, US271 teaches using the circuit to promote production of (C28 L23-29) a nucleic acid, (C2 L29-31) a therapeutic protein or antigen, and (C74 L10,37-38) as a vaccine platform, which platform is ideally suited to inducing cellular immune response. Therefore, the modification of US271 with Jin teaches the limitations of Claim 60 including its optional limitations (“claim 51, wherein each output sequence is a protein, DNA, RNA, or miRNA1 optionally wherein one or more output sequence is an antigen for stimulating an immune response”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, 11, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8, 11-12, 16-17, 22-23, 26, 30, 34, and 36 of copending Application No. 17/122,087, filed 11 February 2020 (reference application, referred to as “App 087”). 
App 087 is drawn to RNA switches comprising multiple expression cassettes that contain RNA molecules encoding degradation motifs. The claims at issue are not identical, but they are not patentably distinct from each other because both inventions are drawn to using small molecules that target exogenous degradation- or destabilization-motifs in order to control RNA and protein expression from genetic circuits. The switches of App 087 are not encoded on the virus-derived replicons of the instant application, but such a virus-derived RNA replicon could serve the same function as a DNA expression cassette. Similarly, the instant application does not explicitly claim RNA encoding a cleavage site, but such a modification would be obvious to further “fine-tune” protein expression from the replicons. Furthermore, it is clear that both inventions are intended to be used for therapeutic purposes in humans or nonhuman animals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 7, 11, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 22, 41, 43-44, 46-47, 81, 123, 205, 242, and 280-283 of copending Application No. 17/735,627, filed 08 September 2014 (reference application, referred to as “App 627”). 
App 627 is drawn to RNA-based logic circuits with RNA binding proteins, aptamers and small molecules. The circuits of App 627 comprise synthetic RNA molecules regulatable by miRNA, siRNA, or small molecules. Some of the circuits encode sequences coding for proteins that are regulatable via degradation motifs. The claims at issue are not identical, but they are not patentably distinct from each other because both inventions are drawn to using small molecules that target exogenous degradation- or destabilization-motifs fused to proteins of interest in order to control RNA and protein expression from genetic circuits. The switches of App 627 are not explicitly encoded on the virus-derived replicons of the instant application, but such a virus-derived RNA replicon is well known in the art and would be an obvious embodiment for the switch of App 627. Similarly, the instant application does not explicitly claim expressing the RNA circuits in separate cells, but such an embodiment would be obvious to further “fine-tune” protein expression from the replicons. Furthermore, both inventions are intended to be used for therapeutic purposes or to induce an immune response in humans or nonhuman animals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 4, 7, 11, 16, 20, 24-25, 29, 32, 39-40, 42, 44, 51, 54-56, 60, and 62 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUTHIE S ARIETI
Examiner
Art Unit 1635



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635